DISMISS and Opinion Filed July 21, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00689-CR

                   DEENA RUNELL RUTLEDGE, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-25306-S

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Myers, and Justice Nowell
                          Opinion by Chief Justice Burns
      On July 18, 2022, the Dallas County District Clerk forwarded a document

entitled “Appeal of Trial Court’s Disapproval of Request for Payment of Court

Appointed Attorney’s Fees” with the above caption and cause number. Included with

the notice of appeal were copies of the trial court’s order placing Rutledge on

deferred adjudication and the trial court’s certification stating that was the result of

a plea bargain case and Rutledge has no right to appeal. After reviewing these

documents, we dismiss.

       Rutledge was charged with aggravated assault with a deadly weapon. She

pleaded guilty and waived her right to appeal in exchange for the State’s
recommendation that she be placed on deferred adjudication probation for two years.

The trial court followed the plea bargain agreement and placed her on deferred

adjudication probation for two years. Thereafter, Rutledge’s trial counsel, Stuart

Parker, requested payment of his court appointed attorney’s fees. When the trial

court did not sign or disapprove of the request, he filed an appeal which was

forwarded to this Court by the Dallas County District Clerk.

      Under article 26.05 of the code of criminal procedure, an “attorney whose

request for payment is disapproved or is not otherwise acted on by the 60th day after

the date the request for payment is submitted may appeal the disapproval or failure

to act by filing a motion with the presiding judge of the administrative judicial

region. On the filing of a motion, the presiding judge of the administrative judicial

region shall review the disapproval of payment or failure to act and determine the

appropriate amount of payment. In reviewing the disapproval or failure to act, the

presiding judge of the administrative judicial region may conduct a hearing.” TEX.

CODE CRIM. PROC. ANN. art. 26.05(c) (emphasis added).

      An appellant has the right to appeal when a trial court enters a “judgment of

guilt or other appealable order.” See TEX. R. APP. P. 25.2(a)(2), 26.2(a). The trial

court “enters” an appealable order by signing a written order. See State v.

Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (court of appeals has

no jurisdiction over State's appeal until there is signed written order); State ex rel.

Sutton v. Bage, 822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (orig. proceeding)

                                         –2–
(determining that trial court has not entered order justifying appeal until written

order is signed); see also Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.

1993) (defendant's timetable for filing notice of appeal from adverse habeas decision

begins when appealable order signed). Here, there is no written order on counsel’s

request for payment. Furthermore, the code of criminal procedure specifically

provides that appointed counsel may appeal by filing a motion with the presiding

judge of the administrative judicial region. TEX. CODE CRIM. PROC. ANN. art.

26.05(c). Nothing in the code provides for review by this Court.

      Because we lack jurisdiction, we dismiss this appeal.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
220689F.U05




                                        –3–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DEENA RUNELL RUTLEDGE,                      On Appeal from the 282nd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F19-25306-S.
No. 05-22-00689-CR         V.               Opinion delivered by Chief Justice
                                            Burns. Justices Myers and Nowell
THE STATE OF TEXAS, Appellee                participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered July 21, 2022




                                      –4–